Citation Nr: 1730854	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  07-24 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right leg condition, for accrued benefits purposes.

2.  Entitlement to service connection for a left leg condition, for accrued benefits purposes.

3.  Entitlement to service connection for hemorrhoids, for accrued benefits purposes.  

4.  Entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from August 1961 to June 1963.  The Veteran died in January 2008.  The appellant is the Veteran's surviving spouse.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This claim was remanded in July 2015 for additional claim development; this appeal has now been returned to the Board for further adjudication.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In an April 2014 rating decision, the RO denied a claim for service connection for PTSD.  No notice of disagreement (NOD) has been received with respect to the April 2014 rating decision; therefore, that issue is not before the Board.  

In 2008, Congress passed the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), which was codified at 38 U.S.C. 
§ 5121A.  This provision allows for "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title" to substitute for or stand in the shoes of a Veteran who dies while a claim or appeal is pending.  Id.  However, such request must be filed not later than one year after the date of the appellant's death, and this new law only applies in the case of death of a claimant who dies on or after October 10, 2008.  Id.  Because the Veteran died prior to that date, substitution is not available to the appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  Id.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered to be constructively of record at the date of death although they may not physically be in the file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Id.

Here, a review of the record reveals that this appeal was remanded to the AOJ in July 2015 for verification of the Veteran's reported duty in Vietnam, to include any temporary duty (TDY) orders.  Although the Veteran's complete personnel file was requested, no evidence of Vietnam service is noted.  The AOJ then contacted the Appellant for the approximate dates of the Veteran's Vietnam service so that a secondary request to the Department of Defense could be made.  Unfortunately, the appellant was unable to provide the Veteran's approximate dates of Vietnam service, and requests for such records are required to be identified by time periods no longer than 60 days.  

However, the AOJ was also directed to contact the relevant service department to determine whether the Veteran had ever filed an application for correction of his military records and the disposition of such application, if appropriate.  This remand request was made due to a 1980 application for Correction of Military or Naval Record of the Veteran that was submitted to VA by the appellant in October 2010.  The application itself was not completely filled out, but included language that states that the Veteran had active duty service in the Republic of Vietnam for 60 day periods and that his DD 214 needed to be corrected so that he could join the local Veterans of Foreign Wars (VFW).  This application was unsigned, and provided an address for the Army Board for Correction of Military Records.  As such an application, if submitted, may contain the Veteran's dates of TDY duty in the Republic of Vietnam or service records relevant to the appellant's claims, the Board finds that it is appropriate for VA to request these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the relevant service department and determine whether the Veteran filed an application for correction of his military records and the disposition of such application.  All efforts in this regard should be documented in the record.  

2. Following the completion of any additionally indicated development, readjudicate the issues on appeal based on the entirety of the relevant evidence.  If the claim remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC) in accordance with 38 C.F.R. § 19.37(a), which considers all pertinent evidence, including the records submitted in October 2010.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




